PER CURIAM.
The Judgment and Sentence are affirmed, but we correct the following:
1. The caption on the documents constituting the record in this case is corrected to indicate that the court is the Circuit Court, Seventh Judicial Circuit in and for Volusia County, Florida, rather than the County Court in and for Volusia County.
2. T-he designation of the judge is corrected to indicate a circuit judge executed the Judgment and Sentence rather than a county judge. It is our understanding that, while The Honorable Shawn L. Briese is a county judge, he was appointed specially as a circuit judge to hear this case.
AFFIRMED as corrected.
DANIEL, C.J., and PETERSON and GRIFFIN, JJ., concur.